Citation Nr: 0121532	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  96-47 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension and 
residuals of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his father


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant served on active duty for training from March 
1962 to September 1962.  The appellant served on active duty 
for training in between July 1964 and September 1964 and 
again between July 1965 and September 1965.  He also had 
periods of inactive duty training between 1961 and 1969.  

The Board rendered a decision on this issue in July 1999.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In January 2001 the Court issued an Order, which granted 
Appellee's Opposed Motion for Remand and vacated the July 
1999 decision of the Board.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49, 747 
(1992)).  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

The service personnel records show the appellant served on 
active duty for training from March 1962 to September 1962.  
They also show that he served on active duty for training at 
some time between July 1964 and September 1964, and again 
between July 1965 and September 1965.  The specific periods 
of active duty for training have not been certified by the 
appropriate service department.  He also had periods of 
inactive duty training between 1961 and 1969.  This will 
affect the outcome of this case because the term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6 (2000) (emphasis added).

The service medical records show the appellant was examined 
in January 1962 prior to his period of active duty for 
training.  The heart and cardiovascular system were normal.  
He denied a history of high blood pressure in the report of 
medical history.  He also underwent a medical examination in 
September 1962 prior to separation from his period of active 
duty for training.  The heart and cardiovascular system were 
normal.  He denied a history of high blood pressure in the 
report of medical history.  Hypertension was not diagnosed 
during this period of active duty for training or within a 
year following separation from active duty for training.  
Service medical records do not show treatment for or a 
diagnosis of a cerebrovascular accident or its residuals.

The appellant underwent an annual service medical examination 
in July 1964.  The heart and cardiovascular system were 
normal.  The report of medical history states that there were 
no changes since the September 1962 examination.  He also 
underwent an annual service medical examination in August 
1965.  The heart and cardiovascular system were normal except 
for occasional musical rales.  He reported a history of high 
blood pressure in the report of medical history.  He stated 
that he had been receiving treatment for high blood pressure 
and heart palpitations by VB, MD, for six months.  A similar 
history was reported during annual service medical 
examinations in June 1966 and June 1967.  There was no 
diagnosis of hypertension; however, during the latter 
examination the appellant's blood pressure was considered 
disabling for an air crewman.  

In connection with the above medical findings, the appellant 
submitted a letter from his treating physician.  The letter, 
which is dated November 20, 1967, notes that he had a history 
of hypertension for several years.  Dr. VB stated that he 
initially examined the appellant on January 11, 1965, and at 
that time his blood pressure was 150/100.  Dr. VB stated that 
he was consistently overweight and there had been a 
progressive rise in his blood pressure since his initial 
examination.  

The appellant underwent a service medical retention 
examination several days later.  The examiner stated that he 
had poorly controlled hypertension.  The examiner noted that 
his current history was significant for high blood pressure 
and obesity.  

The examiner concluded that he was physically disabled and 
the prognosis was guarded.  The examiner determined that he 
was not qualified for retention in the Reserves due to 
hypertension.  

The appellant filed an original application for service 
connection for hypertension in September 1995.  He identified 
post-service medical treatment records and the evidence shows 
that these records have not been requested or shown to be 
unavailable.  The evidence also includes a February 1997 
statement from his spouse.  She also identified post-service 
medical treatment records and the evidence shows that these 
records have not been requested or shown to be unavailable.  
Although the RO requested and obtained the post-service VA 
medical treatment records dated from July 1995 to February 
1996, the appellant has stated that he has received ongoing 
treatment for the disabilities at issue at the Sepulveda, 
California, VA Medical Center.  This evidence has not been 
requested.  

In a May 2001 statement, the appellant argued that he should 
have been provided a VA medical examination to determine the 
relationship between active duty for training and 
hypertension.  The evidence also does not contain a 
sufficient medical opinion as to the relationship between his 
hypertension and the cerebrovascular accident sustained in 
December 1994.  

Because of the change in the law brought about by the VCAA, a 
remand is required to ensure compliance with the notice and 
duty to assist provisions contained in the new law.  

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO must contact the appropriate 
service department and obtain 
verification of the appellant's specific 
dates that he served on active duty for 
training and inactive duty for training.  
The service personnel records show he 
served on active duty for training from 
March 1962 to September 1962.  

They also show that he served on active 
duty for training at some time between 
July 1964 and September 1964 and again 
between July 1965 and September 1965.  He 
also had periods of inactive duty 
training between 1961 and 1969.  

The efforts to obtain certification of 
the appellant's specific periods of 
active duty for training and inactive 
duty for training shall continue unless 
it is reasonably certain that this cannot 
be certified or that further efforts to 
obtain such information would be futile.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board remands to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to his hypertension and the 
residuals of his cerebrovascular accident 
that have not already been obtained.  The 
appellant identified post-service medical 
treatment in his September 1995 
application for service connection.  The 
appellant's spouse identified post-
service medical treatment in a February 
1997 statement.  The appellant has 
received ongoing VA medical treatment for 
the disabilities at issue at the 
Sepulveda, California, VA Medical Center.  


After obtaining any necessary 
authorization or medical releases for the 
above information, the RO should make 
reasonable efforts to obtain legible 
copies of the appellant's complete 
medical records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  If the RO is unable to obtain any of 
the records sought, it shall notify the 
appellant that it has been unable to 
obtain such records by identifying the 
records not obtained, explaining the 
efforts used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  

4.  The RO should afford the appellant a 
VA medical examination by an appropriate 
available medical specialist including on 
a fee basis if necessary, who has not 
previously examined or treated the 
appellant.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims was in fact made available for 
review in conjunction with the 
examination.  

Any further indicated special studies 
should be accomplished.  The examination 
should include all appropriate tests and 
evaluations.  

The physician should render an opinion as 
to when hypertension was first shown 
based on the evidence of record.  The 
physician should also render an opinion 
as to whether hypertension pre-existed 
the appellant's period of active duty for 
training from March 1962 to September 
1962, or any other period of active duty 
for training certified by the service 
department, and, if so, whether 
hypertension underwent a permanent 
increase in disability during such 
service.  

If the physician determines that there 
was a permanent increase in disability 
during such service, the physician should 
render an opinion as to whether the 
increase in disability is due to the 
natural progress of the disease.  
Finally, the physician should render an 
opinion as to the etiology of the 
December 1994 cerebrovascular accident.  

Any opinions expressed by the physician 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and they are not, the RO 
should implement corrective procedures.  



The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for hypertension and 
residuals of a cerebrovascular accident.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations, not previously provided, pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the appellant until he is notified 
by the RO; however, the appellant is hereby notified that 
failure to report for a scheduled VA examination(s) may 
adversely affect the outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


